IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-11-00368-CR

LARRY G. WATSON,
                                                                     Appellant
v.

THE STATE OF TEXAS,
                                                                     Appellee



                               From the 54th District Court
                                McLennan County, Texas
                               Trial Court No. 2010-1136-C2


                              MEMORANDUM OPINION


        Appellant, Larry G. Watson, was charged by indictment with one count of

aggravated sexual assault of a child, a first-degree felony, see TEX. PENAL CODE ANN. §

22.021(a)(1)(B)(i), (e) (West Supp. 2011); one count of indecency with a child by contact,

a second-degree felony, see id. § 22.11(a)(1), (d) (West 2011); and one count of indecency

with a child by exposure, a third-degree felony.1 See id. § 21.11(a)(2)(A), (d) (West 2011).




        1The jury assessed punishment at seventy-five years’ confinement for the count of aggravated
sexual assault of a child, twenty years’ confinement for the count of indecency with a child by contact,
In one issue, Watson argues that the trial court abused its discretion by denying him his

right of confrontation and prohibiting him from properly impeaching the complainant

pursuant to Texas Rule of Evidence 613. See TEX. R. EVID. 613. We affirm.2

                          I.       STANDARD OF REVIEW AND APPLICABLE LAW

        The Confrontation Clause of the Sixth Amendment to the United States

Constitution provides that, “[i]n all criminal prosecutions, the accused shall enjoy the

right . . . to be confronted with the witnesses against him.” U.S. CONST. amend. VI. This

procedural guarantee applies to both federal and state prosecutions. Pointer v. Texas,

380 U.S. 400, 403, 85 S. Ct. 1065, 1067-68, 13 L. Ed. 2d 923 (1965); De La Paz v. State, 273
S.W.3d 671, 680 (Tex. Crim. App. 2008).

        The Sixth Amendment protects the defendant’s right not only to confront the

witnesses against him, but to cross-examine them as well. See Davis v. Alaska, 415 U.S.
308, 316, 94 S. Ct. 1105, 1110, 39 L .Ed. 2d 347 (1974). “The exposure of a witness’

motivation in testifying is a proper and important function of the constitutionally

protected right of cross-examination.” Davis, 415 U.S. at 316-17, 94 S. Ct. at 1110. The

accused is entitled to great latitude to show a witness’ bias or motive to falsify his

testimony. See Hodge v. State, 631 S.W.2d 754, 758 (Tex. Crim. App. [Panel Op.] 1982).

        However, the right of cross-examination is not unlimited. The trial court retains

wide latitude to impose reasonable limits on cross-examination. See Delaware v. Van

and ten years’ confinement for the count of indecency with a child by exposure. The trial court ordered
the sentences to run consecutively.

        2 Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.

Watson v. State                                                                                      Page 2
Arsdall, 475 U.S. 673, 678, 106 S. Ct. 1431, 1434-35, 89 L. Ed. 2d 674 (1986). The trial court

must carefully consider the probative value of the evidence and weigh it against the

risks of admission. See Hodge, 631 S.W.2d at 758. These potential risks include “the

possibility of undue prejudice, embarrassment or harassment to either a witness or a

party, the possibility of misleading or confusing a jury, and the possibility of undue

delay or waste of time.” Id.; see Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000);

see also Chambers v. State, 866 S.W.2d 9, 27 (Tex. Crim. App. 1993). Moreover, “the

Confrontation Clause guarantees an opportunity for effective cross-examination, not

cross-examination that is effective in whatever way, or to whatever extent, the defense

might wish.” Delaware v. Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 294, 88 L. Ed. 2d 15

(1985) (emphasis in original); see Walker v. State, 300 S.W.3d 836, 844-45 (Tex. App.—Fort

Worth 2009, pet. ref’d).

                                         II.     ANALYSIS

       Here, the complainant, fourteen-year-old B.D., testified that, when she was

eleven years old, Watson exposed himself to her, masturbated in front of her, took

pictures of her naked, fondled her breasts, and penetrated her vagina with his fingers.

B.D. described the incidents using graphic terminology, including “jacking off” and

“cum.” After inquiring about the incidents allegedly involving Watson, the prosecutor

then asked B.D. about a prior sexual assault she allegedly endured at the hands of her

mother’s ex-boyfriend, Danny Suarez.            On cross-examination, defense counsel

questioned B.D. about Suarez’s actions and also began to ask about an incident in 2004

involving “a young person,” which required Child Protective Services to intervene. The

Watson v. State                                                                         Page 3
State objected to defense counsel’s line of questioning pertaining to the young person as

being irrelevant and deliberately confusing and asserted that B.D. had denied that

anything transpired in that incident. After hearing argument from both sides, the trial

court sustained the State’s objection. In response to the trial court’s ruling, defense

counsel made the following statement:

       Okay. And, Judge, I’ll have to except to that because I think the child’s
       experience—the State has talked about how many times she’s been talked
       to about things, sexual questions. There’s always the issue that when
       you’re talking to a child just the questioning puts ideas into their mind,
       gives them information about things sexual, makes them aware of the
       affect [sic] of allegations of sexual misconduct and so forth. And this has
       been going on in this child’s life for many years. And I think that’s critical
       to this Defendant having a fair trial. Just—I understand the ruling.

       At no point in trial did defense counsel argue that the trial court’s ruling on the

State’s objection violated Texas Rule of Evidence 613 or the Confrontation Clause;

instead, he made a vague objection without citing any authority. Based on our review

of the record, Watson’s complaint on appeal does not comport with his objection in the

trial court. See TEX. R. APP. P. 33.1(a)(1); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim.

App. 2002) (stating that a complaining party must make a timely and specific objection

to preserve error for appellate review); see also Wright v. State, 154 S.W.3d 235, 241 (Tex.

App.—Texarkana 2005, pet. ref’d) (noting that points of error on appeal must

correspond or comport with objections and arguments made at trial) (citing Dixon v.

State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1998))). “Where a trial objection does not

comport with the issue raised on appeal, the appellant has preserved nothing for




Watson v. State                                                                         Page 4
review.” Wright, 154 S.W.3d at 241; see Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim.

App. 1999).

        Furthermore, the Texas Court of Criminal Appeals has held that, when

complaining about the exclusion of evidence, the proponent is required to make an offer

of proof and obtain a ruling in order to preserve error. Reyna v. State, 168 S.W.3d 173,

176 (Tex. Crim. App. 2005). Watson did not make a particularized showing that the

2004 allegation he wished to reference was where B.D. gained knowledge about “sexual

things” or that it actually made her aware of the effect of allegations of sexual

misconduct.3 Watson also failed to obtain a ruling from the trial court on his objection.

Based on the foregoing, we conclude that Watson failed to preserve his appellate

complaints in this matter. See TEX. R. APP. P. 33.1(a); Reyna, 168 S.W.3d at 176; Wilson, 71
S.W.3d at 349; see also Wright, 154 S.W.3d at 241. Accordingly, Watson’s sole issue is

overruled.

                                             III.    CONCLUSION

        Having overruled Watson’s only issue on appeal, we affirm the judgments of the

trial court.




                                                         AL SCOGGINS
                                                         Justice


         3 In fact, it is arguable that B.D. gained the “sexual knowledge” that Watson complains about as a

result of the sexual assault allegedly perpetrated by Suarez and that questioning about the 2004 incident
would confuse or mislead the jury or serve to embarrass or harass B.D. See Hodge v. State, 631 S.W.2d 754,
758 (Tex. Crim. App. [Panel Op.] 1982); see also Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000);
Chambers v. State, 866 S.W.2d 9, 27 (Tex. Crim. App. 1993).

Watson v. State                                                                                     Page 5
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 23, 2012
Do not publish
[CR25]




Watson v. State                            Page 6